 

Case 20-10343-LSS Doc 2473 Filed 03/29/21 Pagelof3

it) mY)
C vo wo

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Alé | Wednesday, March 8, 2021 . Le

 

 

     
   
   
 
 
  
 

REVIEW & OUTLOOK “5 a@

vba!

Looting the Boy Scouts . boat es :

he plaintiff bar long ago turned mass and a misleading” infor

torts into a business model, but never e lawyers algo if

underestimate legal creativity. The at- what are private cot
tempted looting of the Boy . cent
Scouts of Americais highlight- The mass tort industry —

ing the need for tort reform in gins up thoudahds of

a modern era of social media
and lawsuit marketing. dubious Asiins.
The Boy Scouts filed for ; _ f

bankruptcy a year ago-amid
what it acknowledges are legitimate claims of —
sexual abuse by some scout leaders. BSA and its
insurers have been working in good faith to set-
tle those claims. Which is why insurers owned
by Chubb Ltd. and Hartford Financial Services
are asking U.S. bankruptcy Judge Laurie Selber
Silverstein to allow discovery into the methods
of plaintiff lawyers who produced a 55-fold in-
crease in new claims in less than ayear.  -

You read that right. Insurer court filings note
that when BSA filed for bankruptcy, it was & de-
fendant in 275 cases and had been notified of -
a potential 1,400 more, BSA now faces 95,000
claims. Behind this assault is a sophisticated
new tort machine that leverages Wall Street liti- fr
gation funding, third-party brokers to collect _ tify“Any
and commoditize claims, and sweeping online 1,500 have aired
marketing that recruits and coaches claimanta,:. ‘tion. And 54,00 0
This is the new mass tort industry.

The insurer filings point to the Coalition of : *
Abused Scouts for Justice, an ad hoc group of” * i
mass plaintiffs. In one June 2020 email pre- ©;
sented to the court, a coalition founder ex-
plained that the “strategy” is to “keep focused
on our marketing and media efforts,” so that

“we control 80% of the claims[.] Le. our coali-
tion controls the case.” It did force its way in,
filing 60% of all the claims in “mass filings just
days before” the Nov. 16, 2020 cutoff.

Potential plaintiffs were encouraged via-
marketing on YouTube, social media and text
message blasts. Insurers say the groups also
“ran thousands of television, radio and internet *
advertisements that were riddled with false- ests of victims Se tae nACOY

hoods.” the tort coalition’s
These included “untrue statements” that The tort bar js

claims could be filed “anonymously,” that the in many cates: (eae
Boy Scouts had set up a $1.5 billion fund for chemical Sdeeie Nie ol 0
payouts, that compensation was “ensured,” _ is the first based on sexcal ch
and that claimants wouldn’t have to appear stein has ano
in court, say the insurer filings. The ads were _ tactics in this case--and dete
so deceptive that Judge SilversteininSeptem- ture—by exposing them tod -
ber ordered the lawyers to stop running “false “scrutiny.

 
 

dence to the ¢ '
likely didn’t even

 
    
 
 
    
 
  
  
 
 
  
  

 
Mele re5h  . mmummpsaeee B

er

    

Jaywrt of ok

 
